Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 02/07/2022, which are in response to USPTO Office Action mailed 12/22/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0194365 A1, hereinafter referred to as Bae) and further in view of Huang et al. (US 2010/0209888 A1, hereinafter referred to as Huang).
Regarding claim 1, Bae teaches a driving control device comprising ([0008], vehicle driving assistance system including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
processing circuitry configured to ([0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
acquire a driving mode corresponding to a designated type which is a designated driver type among driver types provided by driving skill, ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type); and
refer to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
cause the mobile body to perform automated driving in accordance with a correspondence relationship between the travel-controlling position information corresponding to the driver type of the acquired driving mode and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver ([0134]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]).
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination of Huang to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control device wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 

Regarding claim 3, Bae-Huang further teach: The driving control device according to claim 1, wherein the processing circuitry is further configured to (Bae, [0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
acquire the road information of the planned moving route of the mobile body (Bae, [0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions (i.e. road information of the planned route) around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather)),
acquire a driving mode corresponding to the designated type and to the acquired road information (Bae, [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle); here, the driving mode is dependent on the designated type and road information), and
cause the mobile body to perform automated driving in accordance with a control method indicated by the driving mode (Bae, [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).

Regarding claim 4, Bae-Huang further teach: The driving control device according to claim 1, wherein the processing circuitry is further configured to (Bae, [0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
accumulate behavior of the mobile body while being driven by a driver as learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver (i.e. learned data); [0228], the pattern of driving of the driver can be the degree of pressing the brake upon deceleration, an RPM, or a degree of pressing the accelerator pedal upon acceleration; here, the learned data is from manned driving),
when the driver is designated as the driver type, acquire, as the driving mode, a learned data mode indicating a control method specified from the accumulated learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver; the controller may select the driver type according to driver skill based on the driving pattern of the driver; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle; here, the learned data affects the driver type, which affects the driving mode, so the driving mode is a learned data mode since it is based on learned data), and
when the learned data mode is acquired, cause the mobile body to perform automated driving in accordance with the control method specified from the learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver; the controller may select the driver type according to driver skill based on the driving pattern of the driver; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle; here, the learned data affects the driver type, which affects the driving mode, so the driving mode is a learned data mode since it is based on learned data).

Regarding claim 5, Bae-Huang further teach: The driving control device according to claim 4, wherein the processing circuitry is further configured to (Bae, [0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
acquire road information of a planned moving route of the mobile body (Bae, [0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions (i.e. road information of the planned route) around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather)),
accumulate the learned data obtained in movement along the moving route, as well as road information of a moving route (Bae, [0134], the memory may accumulate and store the driving pattern of the driver (i.e. learned data); [0228], the pattern of driving of the driver can be the degree of pressing the brake upon deceleration, an RPM, or a degree of pressing the accelerator pedal upon acceleration; here, the learned data is from manned driving along the moving route; [0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); here, learned data and road information of a moving route are accumulated), and
when the learned data mode is acquired, cause the mobile body to perform automated driving in accordance with a control method specified from learned data corresponding to the acquired road information, among the accumulated learned data (Bae, [0134], the memory may accumulate and store the driving pattern of the driver; the controller may select the driver type according to driver skill based on the driving pattern of the driver; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. road information of a moving route); here, the learned data affects the driver type, and the driver type and road conditions affect the driving mode, so the driving mode is a learned data mode corresponding to the acquired road information).

Regarding claim 7, Bae teaches a driving control method comprising ([0008], vehicle driving assistance method including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
acquiring a driving mode corresponding to a designated type which is a designated driver type among driver types provided by driving skill ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type); and
referring to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
causing a mobile body to perform automated driving in accordance with a correspondence relationship between the travel-controlling position information corresponding to the driver type of the acquired driving mode and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver ([0134]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]).
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination of Huang to create a driving control method wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control method wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 

Regarding claim 8, Bae teaches a non-transitory computer readable medium storing a driving control program which causes a computer to execute ([0285], the invention can be implemented via computer-readable recording medium such as a hard disk drive, a solid state hard drive, a ROM, a RAM (i.e. non-transitory computer readable medium); [0008], vehicle driving assistance system including selecting a driver type, sensing a driver’s condition, and controlling at least one vehicle driving assistance function according to the driver type and condition):
a mode acquisition process of acquiring a driving mode corresponding to a designated type which is a designated driver type among driver types provided by driving skill ([0126], the controller may determine the driver type; [0127], the driver type may be divided according to the driving skill or physical features of a driver; [0128], driving type might be divided into beginner, intermediate, and a skilled person according to driving skill of the driver; [0129], driver type might be an elderly person, a disabled person, or a pregnant woman according to the physical features of the driver; [0165], the controller may enter an autonomous driving mode based on the driver type); and
a driving control process of referring to map data stored in a storage device and added with travel-controlling position information corresponding to a driver type ([0043], the position information module acquires the position of the vehicle using a GPS module (i.e. map data); [0146], the controller may sense the conditions around the vehicle using camera and sensor information (i.e. objects near the vehicle, a driving road, illuminance, or weather); [0076], the system includes storage to store programs and data for processing and controlling the controller (i.e. map data is stored); [0165], the controller can enter an autonomous driving mode based on the driver type, and conditions around the vehicle (i.e. map data and road conditions); Fig. 3, the driving control process refers to map data (sensed conditions around vehicle including GPS) and travel-controlling position info corresponding to a driver type), and 
causing a mobile body to perform automated driving in accordance with a correspondence relationship between the travel-controlling position information corresponding to the driver type of the driving mode acquired by the mode acquisition process and a position of the mobile body which is obtained by a position location device ([0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
However, Bae does not explicitly teach wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve. Bae does teach the driver type is selected based on driving skill which is based on the driving pattern of the driver ([0134]).
Huang teaches wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve ([0002], an adaptive vehicle control system that provides driver skill recognition and that provides driver assistance by classifying driver skill based on curve-handling maneuvers; [0078], characterizing a driver's driving skill based on various types of characteristic maneuvers, such as curve-handling maneuvers, vehicle launching maneuvers, left/right turns, U-turns, highway on/off-ramp maneuvers, lane changes, etc.; [0081], maneuver identification can be based on steering wheel angle sensor data; see also [0210]).
Bae and Huang are analogous art to the claimed invention since they are from the similar field of driving assistance based on driver type and skill. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae with the driving skill determination of Huang to create a driving control program wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve.
The motivation for modification would have been to create a driving control program wherein the driving skill is based on at least one of a speed of a mobile body compared to a speed limit, speed control of the mobile body while turning a curve, and steering wheel control of the mobile body while turning the curve in order to have a more effective driving control system that can be personalized to the driver, creating a safer driving assistance system with a better user experience. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 2018/0194365 A1, referred to as Bae) and Huang et al. (US 2010/0209888 A1, referred to as Huang), and further in view of Shimizu et al. (US 2019/0113353 A1, hereinafter referred to as Shimizu).
Regarding claim 2, Bae-Huang further teach: The driving control device according to claim 1, wherein the processing circuitry is further configured to (Bae, [0036], the controlling driving assistance functions is performed by processors (which include circuitry)):
transmit the designated type to [infrastructure] (Bae, [0048], the V2X communication module performs wireless communication with a server or another vehicle; the V2X module can implement vehicle-to-vehicle (V2V) or vehicle-to-infrastructure (V2I) communication), 
acquire a driving mode corresponding to the designated type and to road information of a planned moving route of the mobile body from the [infrastructure] (Bae, [0048], the V2X communication module performs wireless communication with a server or another vehicle; the V2X module can implement vehicle-to-vehicle (V2V) or vehicle-to-infrastructure (V2I) communication; [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle); here, V2I information can be used by the vehicle to further determine the driving mode), and
cause the mobile body to perform automated driving in accordance with a control method indicated by the driving mode (Bae, [0165], the controller may enter the autonomous vehicle into an autonomous driving mode based on the driver type, driver condition, and conditions around the vehicle (i.e. map data and road conditions which are information on the position of the vehicle)).
	However, Bae-Huang do not explicitly teach the infrastructure is a road-side apparatus.
	Shimizu teaches the infrastructure is a road-side apparatus (Bae, [0023], external data is transmitted to the vehicle by one or more other vehicles and roadside units; see also [0099]).
Bae, Huang, and Shimizu are analogous art to the claimed invention since they are from the similar field of autonomous vehicle controls. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Bae-Huang with the road-side units of Shimizu to create a vehicle control system that can transmit and receive information with roadside units to gain road information and driving mode information for the planned vehicle route.
The motivation for modification would have been to create a vehicle control system that can transmit and receive information with roadside units to gain road information and driving mode information for the planned vehicle route in order to have specific vehicle-to-infrastructure communications along the driving route to support a transfer of data and information thus creating a more effective and safer driving control system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Petrucci et al. (US 2018/0208206 A1): Petrucci teaches a vehicle control method that includes determining a skill level of a driver of the vehicle based on both a lateral acceleration of the vehicle and a longitudinal acceleration of the vehicle; determining a handling type based on a rate of change of a steering wheel angle; and, based on the skill level of the driver and the handling type, selectively actuating a dynamics actuator of the vehicle.
Scofield et al. (US 2017/0032673 A1): Scofield teaches a system for providing driver alerts wherein a client device module (e.g., a smartphone, a vehicle navigation unit, etc.) may collect driving behavior information (e.g., braking patterns, vehicle speed, weather conditions, acceleration/deceleration patterns, etc.) and/or user specified information (e.g., a number of passengers) of a driver driving a vehicle, and use this information to output driver alerts (e.g. a driver risk score of the driver).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664